                                                                      Case 2:20-ap-01628-ER              Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38           Desc
                                                                                                         Main Document    Page 1 of 14



                                                                       1 Howard M. Ehrenberg (CA State Bar No. 125527)
                                                                           hehrenberg@sulmeyerlaw.com
                                                                       2 Steven F. Werth (CA Bar No. 205434)
                                                                           swerth@sulmeyerlaw.com
                                                                       3 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       4 333 South Grand Avenue, Suite 3400
                                                                         Los Angeles, California 90071-1406
                                                                       5 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       6
                                                                         Attorneys for John J. Menchaca,
                                                                       7 Chapter 7 Trustee

                                                                       8

                                                                       9                                 UNITED STATES BANKRUPTCY COURT
                                                                      10                                  CENTRAL DISTRICT OF CALIFORNIA
  A Professional Corporation




                                                                      11                                        LOS ANGELES DIVISION
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12 In re                                                  Case No. 2:19-bk-18382-ER

                                                                      13 SHOEZOO.COM, LLC,                                      Chapter 7

                                                                      14                                                        Adv. No.
                                                                                            Debtor.
SulmeyerKupetz,




                                                                      15
                                                                                                                                COMPLAINT FOR AVOIDANCE AND
                                                                      16 JOHN J. MENCHACA, Chapter 7 Trustee,                   RECOVERY OF FRAUDULENT
                                                                                                                                TRANSFERS AND PREFERENTIAL
                                                                      17                    Plaintiff,                          TRANSFERS PURSUANT TO
                                                                                                                                11 U.S.C. §§ 544, 547(b), 548, 550 AND 551
                                                                      18           vs.
                                                                                                                                Status Conference:
                                                                      19 TALYA ADIKA SIDA, aka ADIKA TALYA
                                                                         SIDA, an individual,                                   Date:    {To Be Set By Court}
                                                                      20                                                        Time:    {To Be Set By Court}
                                                                                       Defendant.                               Place: Courtroom 1568
                                                                      21                                                         United States Bankruptcy Court
                                                                                                                                 255 East Temple Street
                                                                      22                                                         Los Angeles, California 90012

                                                                      23

                                                                      24           For his Complaint For Avoidance And Recovery Of Fraudulent Transfers And Preferential
                                                                      25 Transfers Pursuant To 11 U.S.C. §§ 544, 547(B), 548, 550 And 551 (“Complaint”), against Talya

                                                                      26 Adika Sida aka Adika Talya Sida ("Defendant"), John J. Menchaca, the duly appointed and acting

                                                                      27 Chapter 7 Trustee of the estate of Shoezoo.com, LLC ("Trustee" or Plaintiff"), hereby alleges as

                                                                      28 follows:


                                                                           SFW 2686452v1                                    1
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38               Desc
                                                                                                    Main Document    Page 2 of 14



                                                                       1                               REQUIRED PLEADING DISCLOSURE

                                                                       2           In accordance with the requirements of Local Bankruptcy Rule 7008-1, the Plaintiff hereby

                                                                       3 alleges that the claims for relief set forth in the Complaint constitute a core proceeding under 28

                                                                       4 U.S.C. § 157(b), in that the claims for relief relate directly to property which may be property of

                                                                       5 the estate of Shoezoo.com, LLC ("Debtor"). Regardless of whether the claims for relief are core

                                                                       6 or non-core, Plaintiff hereby consents to the entry of final orders and judgment by the Bankruptcy

                                                                       7 Court, except as may be precluded by applicable law.

                                                                       8                     STATEMENT OF JURISDICTION AND PROCEEDINGS

                                                                       9           1.      On July 18, 2019 ("Petition Date"), the Debtor filed a voluntary petition under
                                                                      10 chapter 7 of Title 11 of the United States Code ("Bankruptcy Code"), commencing Case No. 2:19-
  A Professional Corporation




                                                                      11 bk-18382-ER ("Bankruptcy Case").
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12           2.      Thereafter, John J. Menchaca was appointed as the Chapter 7 Trustee of the

                                                                      13 Debtor's bankruptcy estate ("Estate"), and he continues to act in that capacity.

                                                                      14           3.      The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(b)(1)
SulmeyerKupetz,




                                                                      15 and 1334(a) and General Order No. 242-A of the District Court for the Central District of

                                                                      16 California, as this is a core proceeding under 28 U.S.C. §§ 157(b)(1), (b)(2)(F), and (b)(2)(H).

                                                                      17           4.      Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a) because

                                                                      18 this proceeding is related to the Debtor’s bankruptcy case which is still pending.

                                                                      19           5.      Pursuant to 11 U.S.C. § 544, the Plaintiff has standing to bring this adversary

                                                                      20 proceeding on behalf of the Estate.

                                                                      21                                                PARTIES

                                                                      22           6.      The Plaintiff is the Chapter 7 trustee of the Estate, and brings this action for the

                                                                      23 benefit of the Estate and its creditors. To the extent that Plaintiff hereby asserts claims under 11

                                                                      24 U.S.C. § 544(b), Plaintiff is informed and believes, and based thereon alleges, that there exists in

                                                                      25 these cases one or more creditors holding unsecured claims allowable under 11 U.S.C. § 502 or

                                                                      26 that are not allowable only under 11 U.S.C. § 502(e) who could have avoided the respective

                                                                      27 transfers or obligations under California or other applicable law before the Petition Date.

                                                                      28


                                                                           SFW 2686452v1                                     2
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38                Desc
                                                                                                    Main Document    Page 3 of 14



                                                                       1           7.      Plaintiff was appointed as Chapter 7 trustee after the Petition Date. As a result,

                                                                       2 Plaintiff does not have personal knowledge of the facts alleged in this Complaint that occurred

                                                                       3 prior to his appointment and, therefore alleges all those facts on information and belief. Plaintiff

                                                                       4 reserves his right to amend this Complaint to allege additional claims against the Defendant and to

                                                                       5 challenge and recover transfers made to or for the benefit of the Defendant in addition to those

                                                                       6 transfers alleged in this Complaint.

                                                                       7           8.      Plaintiff is informed and believes and based thereon alleges that Defendant is an

                                                                       8 individual residing in Israel and also the County of Los Angeles. Plaintiff is informed and

                                                                       9 believes that at all relevant times, Defendant was the wife of Alon Sida, who is the manager and
                                                                      10 member (70% owner) of the Debtor.
  A Professional Corporation




                                                                      11           9.      At all relevant times, Defendant was an entity for whose benefit the recoverable
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12 transfers alleged in this Complaint were made; and/or an immediate or mediate transferee of such

                                                                      13 recoverable transfers.

                                                                      14                        FACTS COMMON TO ALL CLAIMS FOR RELIEF
SulmeyerKupetz,




                                                                      15           10.     Prior to the Petition Date, the Debtor operated an online shoe store specializing in

                                                                      16 name brand discount shoes, and also selling apparel and related accessories.

                                                                      17           11.     On August 1, 2019, the Debtor filed a Summary of Amended Schedules, Master

                                                                      18 Mailing List, And/Or Statements [LBR 1007-1(c)] (Docket No. 13) ("SOFA").

                                                                      19           12.     The SOFA states, in Section 4, that in the year prior to the Petition Date, the Debtor

                                                                      20 made no payments aggregating to $6,825 or more, to any insiders of the Debtor.

                                                                      21           13.     In the one-year period prior to the Petition Date, from July 19, 2018 to July 18,

                                                                      22 2019 (the "Preference Period") the Debtor made payments to Defendant by wire or by check

                                                                      23 written from the Debtor's account at Cathay Bank, ending in 1515 (the "1515 Account"), in the

                                                                      24 total amount of $76,611.19 (the "One-Year Transfers").

                                                                      25           14.     The payments the Debtor made to Defendant from the 1515 Account during the

                                                                      26 Preference Period were not payroll payments.

                                                                      27

                                                                      28


                                                                           SFW 2686452v1                                     3
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38              Desc
                                                                                                    Main Document    Page 4 of 14



                                                                       1           15.     The One-Year Transfers are identified by amount of each individual payment and

                                                                       2 month in which the transfer was made, as follows (all of which were made by wire or international

                                                                       3 wire, unless otherwise noted):

                                                                       4           August, 2018: $5,000, $4,700

                                                                       5           September, 2018: $0

                                                                       6           October, 2018: $5,600, $4,700

                                                                       7           November, 2018: $0

                                                                       8           December, 2018: $4,650, $5,500, $4,650

                                                                       9           January, 2019: $5,700
                                                                      10           February, 2019: $5,500, $4,700
  A Professional Corporation




                                                                      11           March, 2019: $5,500
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12           April, 2019: $4,700
                                                                      13           May, 2019: $1,500, $4,800, $3,250, $1,582.04 (check), $1,579.15 (check)
                                                                      14           June, 2019: $3,000
SulmeyerKupetz,




                                                                      15           16.     At the time the One-Year Transfers were made, Defendant was the manager and
                                                                      16 70% owner of the Debtor.

                                                                      17           17.     In the Preference Period, the Debtor did not have sufficient funds to pay all of its
                                                                      18 debts, and fell behind on its payments to creditors.

                                                                      19           18.     In the period prior to the Petition Date from July 18, 2017, to July 18, 2019 (the

                                                                      20 "Two-Year Period") the Debtor made payments to Defendant by wire or by check written from the

                                                                      21 1515 Account in the total amount of $167,971.19 (the "Two-Year Transfers").

                                                                      22            19.    The Two-Year Transfers consist of the One-Year Transfers, plus the following

                                                                      23 additional transfers identified by month and amount of each individual payment made by the

                                                                      24 Debtor to Defendant during that month:

                                                                      25           July, 2017: $0

                                                                      26           August, 2017: $5,700, $4,250

                                                                      27           September, 2017: $4,750

                                                                      28           October, 2017: $5,000, $4,200


                                                                           SFW 2686452v1                                    4
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38             Desc
                                                                                                    Main Document    Page 5 of 14



                                                                       1           November, 2017: $5,500

                                                                       2           December, 2017: $5,700, $6,500

                                                                       3           January, 2018: $5,000

                                                                       4           February, 2018: $5,850

                                                                       5           March, 2018: $4,950, $6,500

                                                                       6           April, 2018: $5,500

                                                                       7           May, 2018: $850, $5,800, $4,950

                                                                       8           June, 2018: $4,800

                                                                       9           July, 2018: $5,560
                                                                      10           20.     In the period prior to the Petition Date from July 18, 2015, to July 18, 2019 (the
  A Professional Corporation




                                                                      11 "Four-Year Period") the Debtor made payments to Defendant by wire or by check written from the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12 1515 Account and also the Debtor's account at Cathay Bank, ending in 5892 (the "5892 Account")

                                                                      13 (the "Four-Year Transfers").

                                                                      14           21.     From the period of July, 2015, through January, 2017, the Debtor made the Four-
SulmeyerKupetz,




                                                                      15 Year Transfers from the 5892 Account. From the period of January, 2017, through the end of the

                                                                      16 Four-Year Period, the Debtor made the Four-Year Transfers from the 1515 Account. The Four-

                                                                      17 Year Transfers total $174,971.19.

                                                                      18            22.    The Four-Year Transfers consist of the Two-Year Transfers, plus the following

                                                                      19 additional transfer identified by month and amount of payment made during that month:

                                                                      20           August, 2016: $7,000

                                                                      21                                    FIRST CLAIM FOR RELIEF

                                                                      22                         (Avoidance And Recovery Of Preferential Transfers

                                                                      23                             Pursuant To 11 U.S.C. §§ 547(b) and 550(a))

                                                                      24           23.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                      25 contained in paragraphs 1 through 22 as though set forth in full.

                                                                      26           24.     Plaintiff is informed and believes, and based thereon alleges, that the One-Year

                                                                      27 Transfers were made to Defendant for the benefit of Defendant, a creditor of the Debtor at the time

                                                                      28 of the respective transfers, as that term is defined by 11 U.S.C. § 101(10).


                                                                           SFW 2686452v1                                    5
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38              Desc
                                                                                                    Main Document    Page 6 of 14



                                                                       1           25.     Plaintiff is informed and believes, and based thereon alleges, that the One-Year

                                                                       2 Transfers were transfers of interests of the Debtor in property.

                                                                       3           26.     Plaintiff is informed and believes, and based thereon alleges, that the One-Year

                                                                       4 Transfers were made for or on account of antecedent debts allegedly owed by the Debtor to

                                                                       5 Defendant before the transfers were made.

                                                                       6           27.     Plaintiff is informed and believes, and based thereon alleges, that the One-Year

                                                                       7 Transfers were made while the Debtor was insolvent.

                                                                       8           28.     Plaintiff is informed and believes, and based thereon alleges, that the One-Year

                                                                       9 Transfers enabled Defendant to receive more than Defendant would have received if (a) the
                                                                      10 Debtor's bankruptcy case was a case under chapter 7 of title 11 of the United States Code; (b) the
  A Professional Corporation




                                                                      11 transfers had not been made; and (c) Defendant received payments of such debt to the extent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12 provided by title 11 of the United States Code.

                                                                      13           29.     Interest on the One-Year Transfers has accrued and continues to accrue from the
                                                                      14 date the transfers were made.
SulmeyerKupetz,




                                                                      15           30.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 547(b) and 550(a)
                                                                      16 that the One-Year Transfers are avoided.

                                                                      17                                   SECOND CLAIM FOR RELIEF

                                                                      18    (Avoidance And Recovery Of Four-Year Transfers As Intentionally Fraudulent Transfers

                                                                      19 Pursuant To 11 U.S.C. § 544(b) And 550(a) And Cal. Civil Code § 3439.04(a)(1)) and 3439.07

                                                                      20           31.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                      21 contained in paragraphs 1 through 22 as though set forth in full.

                                                                      22           32.     Plaintiff is informed and believes, and based thereon alleges, that during the four

                                                                      23 (4) year period preceding the Petition Date, the Four-Year Transfers were made to or for the

                                                                      24 benefit of the Defendant.

                                                                      25           33.     Plaintiff is informed and believes, and based thereon alleges, that the Four-Year

                                                                      26 Transfers were made with the actual intent to hinder, delay and/or defraud Debtor's creditors in

                                                                      27 that, among other things,

                                                                      28


                                                                           SFW 2686452v1                                    6
                                                                      Case 2:20-ap-01628-ER          Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38                Desc
                                                                                                     Main Document    Page 7 of 14



                                                                       1                   a.     prior to receiving the Four-Year Transfers, the Defendant did not transfer

                                                                       2 any property to the Debtor of material value;

                                                                       3                   b.     at no time did the Debtor enter into any agreement with Defendant to repay

                                                                       4 Defendant for any monies previously transferred to the Debtor by Defendant;

                                                                       5                   c.     the Defendant is an insider of the Debtor, as at all relevant times, the

                                                                       6 Defendant was the wife of the Debtor's manager and 70% owner;

                                                                       7                   d.     the value of any consideration transferred by the Defendant to the Debtor

                                                                       8 was not reasonably equivalent to the value of the Four-Year Transfers;

                                                                       9                   e.     at all relevant times, the Defendant's spouse has owned and controlled the
                                                                      10 Debtor. and as such, the effect of the Four-Year Transfers was to transfer property of the Debtor to
  A Professional Corporation




                                                                      11 an insider of the Debtor;
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12                   f.     the Four-Year Transfers effectuated a transfer of a substantial amount of the
                                                                      13 Debtor's assets;

                                                                      14                   g.     the Debtor retained possession or control of the proceeds of the Four-Year
SulmeyerKupetz,




                                                                      15 Transfers after such transfers were made;

                                                                      16                   h.     the Debtor was insolvent at the time of the Four-Year Transfers or became
                                                                      17 insolvent as a result of or shortly after the Four-Year Transfers; and

                                                                      18                   i.     the Four-Year Transfers occurred after the Debtor incurred substantial debt.
                                                                      19           34.     At all relevant times, the Four-Year Transfers were voidable under California Civil
                                                                      20 Code §§ 3439.04(a) and 3439.07 by one or more creditors who held and hold unsecured claims

                                                                      21 against the Debtor that were and are allowable against the estate under 11 U.S.C. § 502 or that

                                                                      22 were and are not allowable only under 11 U.S.C. § 502(e). These creditors include, without

                                                                      23 limitation, those creditors who are listed in the Debtor’s schedules as holding undisputed claims or

                                                                      24 who have filed proofs of claim against the Debtor's estate.

                                                                      25           35.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §544(b) and 550(a)
                                                                      26 that the Four-Year Transfers are avoided.

                                                                      27

                                                                      28


                                                                           SFW 2686452v1                                     7
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38                Desc
                                                                                                    Main Document    Page 8 of 14



                                                                       1                                     THIRD CLAIM FOR RELIEF

                                                                       2   (For Avoidance And Recovery Of Four-Year Transfers Pursuant To 11 U.S.C. § 544(b) and

                                                                       3     550(a) and Cal. Civil Code § 3439.04(a)(2) or 3439.05 and California Civil Code §3439.07

                                                                       4           36.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                       5 contained in paragraphs 1 through 22, and paragraphs 31 through 35, as though set forth in full.

                                                                       6           37.     The Four-Year Transfers occurred within four years of the Petition Date.

                                                                       7           38.     Plaintiff is informed and believes, and based thereon alleges, that at the time of the

                                                                       8 Four-Year Transfers, the Debtor: (i) was engaged in or was about to be engaged in a business or a

                                                                       9 transaction for which the remaining assets of the Debtor were unreasonably small in relation to the
                                                                      10 business or transaction; (ii) intended to incur, or believed or reasonably should have believed that
  A Professional Corporation




                                                                      11 it would incur, debts beyond its ability to pay as they became due; or (iii) the Debtor was insolvent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12 or became insolvent as a result of the Four-Year Transfers.

                                                                      13           39.     Plaintiff is informed and believes, and based thereon alleges, that the Debtor made
                                                                      14 the Four-Year Transfers to the Defendant without receiving a reasonably equivalent value in
SulmeyerKupetz,




                                                                      15 exchange for the transfers.

                                                                      16           40.     At all relevant times, the Four-Year Transfers were voidable under California Civil
                                                                      17 Code §§ 3439.04(a)(2) or 3439.05 and California Civil Code § 3439.07 by one or more creditors

                                                                      18 who held and hold unsecured claims against the Debtor that were and are allowable against its

                                                                      19 estate under 11 U.S.C. § 502 or that were and are not allowable only under 11 U.S.C. § 502(e).

                                                                      20 These creditors include, without limitation, those creditors who are listed in the Debtor’s

                                                                      21 schedules as holding undisputed claims or who have filed proofs of claim against the Debtor's

                                                                      22 estate.

                                                                      23           41.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 544(b) and 550(a)
                                                                      24 that the Four-Year Transfers are avoided.

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           SFW 2686452v1                                     8
                                                                      Case 2:20-ap-01628-ER          Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38               Desc
                                                                                                     Main Document    Page 9 of 14



                                                                       1                                   FOURTH CLAIM FOR RELIEF

                                                                       2                           (Avoidance And Recovery Of Two-Year Transfers

                                                                       3                           Pursuant To 11 U.S.C. §§ 548(a)(1)(A) and 550(a)

                                                                       4           42.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                       5 contained in paragraphs 1 through 22, and paragraphs 31 through 40, as though set forth in full.

                                                                       6           43.     Plaintiff is informed and believes, and on that basis alleges thereon, that during the

                                                                       7 two (2) year period preceding the Petition Date, the Debtor made the Two-Year Transfers to or for

                                                                       8 the benefit of Defendant.

                                                                       9           44.     The Two-Year Transfers were made by the Debtor with the actual intent to hinder,
                                                                      10 delay, or defraud the Debtor's creditors.
  A Professional Corporation




                                                                      11           45.     The Two-Year Transfers were made by the Debtor to or for the benefit of the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12 Defendant, who did not provide the Debtor with reasonably equivalent value and did not take such

                                                                      13 transfer in good faith.

                                                                      14           46.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 548(a)(1)(A) and
SulmeyerKupetz,




                                                                      15 550(a) that the Two-Year Transfers are avoided.

                                                                      16                                     FIFTH CLAIM FOR RELIEF

                                                                      17                           (Avoidance and Recovery Of Two-Year Transfers

                                                                      18                           Pursuant To 11 U.S.C. §§ 548(a)(1)(B) and 550(a))

                                                                      19           47.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                      20 contained in paragraphs 1 through 22, and paragraphs 31 through 46, as though set forth in full.as

                                                                      21 though set forth in full.

                                                                      22           48.     Plaintiff is informed and believes, and based thereon alleges, that by virtue of the

                                                                      23 Two-Year Transfers: (i) the Debtor was insolvent or became insolvent as a result of such transfer;

                                                                      24 (ii) the Debtor was engaged in or was about to engage in a business or a transaction for which its

                                                                      25 remaining assets were unreasonably small in relation to the business or transaction; or (iii) the

                                                                      26 Debtor intended to incur, or believed or reasonably should have believed that it would incur, debts

                                                                      27 beyond its ability to pay as they became due.

                                                                      28


                                                                           SFW 2686452v1                                     9
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38                Desc
                                                                                                    Main Document    Page 10 of 14



                                                                       1           49.     Plaintiff is informed and believes, and based thereon alleges, that the Debtor made

                                                                       2 the Two-Year Transfers to the Defendant without receiving a reasonably equivalent value in

                                                                       3 exchange for the transfers.

                                                                       4           50.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 548(a)(1)(B) and

                                                                       5 550(a) that the Two-Year Transfers are avoided.

                                                                       6                                     SIXTH CLAIM FOR RELIEF

                                                                       7                                       (Recovery Of Transfers or

                                                                       8                            the Value Thereof Pursuant To 11 U.S.C. § 550)

                                                                       9           51.     Plaintiff realleges and incorporates herein by reference each and every allegation
                                                                      10 contained in paragraphs 1 through 50, as though set forth in full.
  A Professional Corporation




                                                                      11           52.     Plaintiff is informed and believes, and based thereon alleges, that to the extent that
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12 the Defendant is not the initial transferee of the Four-Year Transfers, the Defendant is the

                                                                      13 immediate or mediate transferee of the initial transferee of such transfer.

                                                                      14           53.     The Four-Year Transfers are recoverable from Defendant as the immediate or
SulmeyerKupetz,




                                                                      15 mediate transferee of the Four-Year Transfers that the Debtor made with the actual intent to

                                                                      16 hinder, delay or defraud its creditors, including, without limitation, those creditors who are listed

                                                                      17 in the Debtor’s schedules as holding undisputed claims or who have filed proofs of claim against

                                                                      18 the Debtor's estate.

                                                                      19           54.     To the extent the Four-Year Transfers are avoided, Plaintiff may recover, for the
                                                                      20 benefit of the Estate, the Four-Year Transfers, or, if the Court so orders, the value of the Four-

                                                                      21 Year Transfers.

                                                                      22                                   SEVENTH CLAIM FOR RELIEF

                                                                      23                             (For Preservation Of Transfer Avoided Under

                                                                      24                                             11 U.S.C. § 551)

                                                                      25           55.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                      26 contained in paragraphs 1 through 54 as though set forth in full.

                                                                      27           56.     Plaintiff is entitled to an order and/or judgment preserving, for the benefit of the

                                                                      28 Estate, the Four-Year Transfers once avoided.


                                                                           SFW 2686452v1                                     10
                                                                      Case 2:20-ap-01628-ER         Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38                 Desc
                                                                                                    Main Document    Page 11 of 14



                                                                       1                   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

                                                                       2                                ON THE FIRST CLAIM FOR RELIEF

                                                                       3           1.      For a judgment that the One-Year Transfers are avoidable as preferential transfers

                                                                       4 under 11 U.S.C. §§ 547(b) and 550(a); and/or providing any other remedy available under

                                                                       5 applicable law;

                                                                       6                               ON THE SECOND CLAIM FOR RELIEF

                                                                       7           2.      For a judgment that the Four-Year Transfers are avoided under §§ 544(b) and

                                                                       8 550(a) and/or providing any other remedy available under applicable law;

                                                                       9                                ON THE THIRD CLAIM FOR RELIEF
                                                                      10           3.      For a judgment that the Four-Year Transfers are avoided under §§ 544(b) and
  A Professional Corporation




                                                                      11 550(a) and/or providing any other remedy available under applicable law;
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12                              ON THE FOURTH CLAIM FOR RELIEF

                                                                      13           4.      For a judgment that the Two-Year Transfers are avoided under §§ 548(a)(1)(A) and

                                                                      14 550(a) and/or providing any other remedy available under applicable law;
SulmeyerKupetz,




                                                                      15                                ON THE FIFTH CLAIM FOR RELIEF

                                                                      16           5.      For a judgment that the Two-Year Transfers are avoided under §§ 548(a)(1)(B) and

                                                                      17 550(a) and/or providing any other remedy available under applicable law;

                                                                      18                                ON THE SIXTH CLAIM FOR RELIEF

                                                                      19           6.      To the extent any of the Four-Year Transfers is avoided, for a judgment that

                                                                      20 Plaintiff may recover, for the benefit of the Estate, such transfer, or, if the Court so orders, the

                                                                      21 value of such transfer, under 11 U.S.C. § 550(a);

                                                                      22                                 ON THE SEVENTH CLAIM FOR RELIEF:

                                                                      23           7.      Preserving, for the benefit of the Estate, the Four-Year Transfers once the Four-

                                                                      24 Year Transfers are avoided;

                                                                      25                                    ON ALL CLAIMS FOR RELIEF

                                                                      26           8.      For interest as permitted by law from the date of the Four-Year Transfers;

                                                                      27           9.      For costs of suit incurred herein, including, without limitation, attorneys’ fees; and

                                                                      28           10.     For such other and further relief as the Court deems just and proper.


                                                                           SFW 2686452v1                                     11
                                                                      Case 2:20-ap-01628-ER   Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38       Desc
                                                                                              Main Document    Page 12 of 14



                                                                       1 DATED: September 24, 2020          SulmeyerKupetz
                                                                                                            A Professional Corporation
                                                                       2

                                                                       3
                                                                                                            By:
                                                                       4
                                                                                                                  Steven F. Werth
                                                                       5                                          Attorneys for John J. Menchaca
                                                                                                                  Chapter 7 Trustee
                                                                       6

                                                                       7

                                                                       8

                                                                       9
                                                                      10
  A Professional Corporation




                                                                      11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                      12

                                                                      13

                                                                      14
SulmeyerKupetz,




                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           SFW 2686452v1                          12
           Case 2:20-ap-01628-ER                        Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38                                      Desc
                                                        Main Document    Page 13 of 14
  B1040 (FORM 1040) (12/15)

           ADVERSARY PROCEEDING COVER SHEET                                                    ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                   (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
John J. Menchaca, Chapter 7 Trustee                                              Talya Adika Sida, aka Adika Talya Sida, an individual

 ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Howard M. Ehrenberg (CA Bar No. 125527)
Steven F. Werth (CA Bar No. 205434)
SulmeyerKupetz, A Professional Corporation
333 S. Grand Ave., Ste. 3400, Los Angeles, CA 90071
Telephone: 213.626.2311 / Facsimile: 213.629.4520
 PARTY (Check One Box Only)                                                      PARTY (Check One Box Only)
   Debtor                U.S. Trustee/Bankruptcy Admin                              Debtor                  U.S. Trustee/Bankruptcy Admin
   Creditor              Other                                                      Creditor                Other
   Trustee                                                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS AND PREFERENTIAL TRANSFERS PURSUANT
TO 11 U.S.C. §§ 544, 547(b), 548, 550 AND 551




                                                                      NATURE OF SUIT
          (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
    FRBP 70 01( 1) – Recovery of Money/Property                                  FRBP 70 01(6) – Dischargeability (continued)
   11-Recovery of money/propert y - §542 turnover of property                       61 -Dischargeability- §523(a)(5 ), domestic support
   12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
   FRBP 70 01 (2) – Validity, Priority or Extent of Lien                             6 5 -Dischargeability - other
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 70 01(7) – Injunctive Relief
   FRBP 7001( 3) – Approval of Sale of Property                                     71 -Injunctive relief- imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief - other

    FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 70 01(8) Subordination of Claim or Interest
   41-Objection/re vocation of discharge - §727(c),(d),(e)                          81 -Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation                                     FRBP 70 01(9) Declaratory Judgment
   51-Revocation of confirmation                                                    91 -Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 70 01(10) Deter mi nation of Remove d Act ion
   6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                01 -Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud                                                             Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                    02-Other (e.g. other actions that would have been brought in state court
                      (continued next column)                                          if unrelated to bankruptcy case)

   Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                                   Demand $ 174,971.19
Other Relief Sought




                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
2706044
       Case 2:20-ap-01628-ER                Doc 1 Filed 09/24/20 Entered 09/24/20 12:19:38                                Desc
                                            Main Document    Page 14 of 14
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
SHOEZOO.COM.LLC                              2:19-BK-18382-ER
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE
                                                                      CENTRAL                            ERNEST M. ROBLES
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
09/24/20                                                              STEVEN F. WERTH




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of
 pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is
 largely self-explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented
 by an attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
